Citation Nr: 1216045	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1988 to June 1992.           He later served in the Oklahoma National Guard, including periods when recalled to active duty from October 2002 to August 2003, September to October 2005, and March 2006 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which in pertinent part, denied the benefit sought on appeal.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned, a transcript of which is of record. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.              § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.        By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In January 2012, the Board remanded this case to the RO for further evidentiary development, which has since been completed. 

FINDING OF FACT

The competent and probative evidence weighs against the finding of a current diagnosis of Meniere's syndrome. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for Meniere's syndrome. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2008, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the            joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the April 2009 RO rating decision adjudicating the claim on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs), personnel records, and VA outpatient treatment records. There is no indication of private outpatient treatment records which need to be obtained. The Veteran has also undergone VA Compensation and Pension examination with regard to the claim being decided.  See 38 C.F.R. § 3.159(c)(4). In furtherance of his claim, the Veteran testified during a Board hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board is constrained to deny the instant claim upon finding that the competent and probative evidence at hand does not substantiate a current clinical diagnosis of Meniere's syndrome. Without competent evidence of the current disability claimed, service connection cannot be established. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Initially, the Board had before it the report of an October 2008 VA Compensation and Pension examination by a physician for evaluation of the ear, nose and throat. The Veteran then reported a history of Meniere's disease for the left ear, describing intermittent balance spells that lasted five to ten seconds once a week, and provoked by hot weather. He was no longer having problems of fluctuating hearing loss,          but had some constant pressure in his ears and the left side of his face was flushed. There was some intermittent sharp stabbing otalgia in the left ear. A separate audiological evaluation was completed, which showed on audiometric                       air conduction, pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
35
30
25
25
20





Upon audiometric bone conduction, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
40
30
30
30
20

Based on the foregoing, the VA examiner determined that with regard to the claimed condition of Meniere's disease in the left ear, he was unable to make a diagnosis. According to the examiner, the Veteran did not have hearing loss.           He also had not had an electronystagmography (ENG), and an ENG would need to be performed in order to determine whether or not there was any sort of peripheral weakness in the left ear. The physician noted that the Veteran did have bilateral constant tinnitus but no hearing loss. 

An examination addendum dated that same month provided the results of a               VA ENG study, indicating an "abnormal study consistent with non-localizing pathology," but further showing what the VA examiner characterized as                 "no Meniere's disease in the left ear based on the ENG." 

In its January 2012 remand action, the Board found the above analysis indeterminate as to whether the Veteran had developed Meniere's syndrome.          The Board expressed concern as to the accuracy of the VA examiner's conclusion ruling out the condition, given that contrary to what the examiner stated, there was actual evidence of hearing impairment at or near the level defined as hearing loss for VA purposes under 38 C.F.R. § 3.385. Also, review of the Veteran's service treatment records from just one year earlier already reflected a November 2007            in-service diagnosis of early Meniere's disease, left ear. Consequently, the Board returned this case for a supplemental VA medical opinion on the subject of the proper clinical diagnosis. 

Thereafter, the Veteran underwent VA examination anew, also in January 2012. The Veteran then reported that in the mid-2000s the left ear was making noises after he himself was exposed to loud noise in Afghanistan. The noise continued and was evaluated with an MRI that was normal. He then stated that later he developed sharp left ear pain with 5-10 seconds of balance deficit all associated with ear congestion in late fall 2007. He reported some relief since of pressure and  intermittent unsteadiness, and diagnosis of Meniere's disease treatment with Medrol for nine months with slight improvement. He stated that prior to then he had four to five episodes a week of dizziness each lasting 10 to 30 seconds. He reported now having at least 12 episodes of dizziness over the past month each lasting 10 to 30 seconds treated with oral and nasal decongestants with some improvement.          The Veteran further reported that he was seen by a Dr. W.Z., otorlaryngologist, who stated that he did not have Meniere's disease and instead had eustacian tube dysfunction because of the description of dizziness episodes and the appearance of the ear drum and diagnosed vasomotor rhinitis and serous otitis media.                       The January 2012 VA examiner further indicated having conducted a physical exam. He further encapsulated the results of the October 2008 VA exam, and the evaluations of Dr. W.Z., who was a VA treatment provider. On a November 2011 consultation, Dr. W.Z. had diagnosed the Veteran with vasomotor rhinitis and serous otitis media. Then in January 2012, Dr. W.Z. had indicated in addendum that he had reviewed the Veteran's audiogram from October 2008, and could not assign a diagnosis of Meniere's syndrome based upon those test results, or Dr. W.Z. evaluation of the Veteran himself. 

In his examination opinion, the January 2012VA examiner concluded on the above that the claimed Meniere's disease was less likely than not incurred in or caused by a claimed in-service injury, event or illness. The rationale was that the November 2011 ENT opinion of Dr. W.Z., considering the examination and audiogram of October 2008, did not support  a diagnosis of Meniere's disease. Moreover, the symptoms were not consistent with Meniere's disease. The 10 to 30 second episodes reported by the Veteran did not meet the criteria to diagnose Meniere's disease. According to available medical literature, a "definite" diagnosis of Meniere's disease required the following: (1) two spontaneous episodes of rotational vertigo lasting at least two minutes; (2) audiometric formation of sensorineural hearing loss with tinnitus and/or a perception of aural fullness.              The Veteran also reported that he agreed with Dr. W.Z. that he did not have Meniere's disease.
The Board's review of the foregoing clearly weighs against the likelihood of a present diagnosis of Meniere's syndrome. The January 2012 VA examiner had indicated that the Veteran's described symptomatology of 10 to 30 second episodes of dizziness simply does not equate to the standard clinical definition of Meniere's syndrome, which required significantly longer periods of rotational vertigo.             This finding is critical towards ruling out a diagnosis of Meniere's syndrome, particularly when the standard clinical definition of that syndrome has been elucidated and compared to the Veteran's symptoms shown. Meanwhile, the evaluation of Dr. W.Z., which the January 2012 VA examiner also had the opportunity to review, did not find the Veteran's audiogram from October 2008 to be indicative of Meniere's syndrome. Ideally, the Board would have liked further rationale and explanation as to why this was the case -- nonetheless, this deficiency ultimately is not problematic, inasmuch as the lack of sufficient rotational vertigo as the first prong of a Meniere's syndrome diagnosis itself is clearly lacking.                  The Board is satisfied the January 2012 VA examiner's opinion is appropriately grounded in medical history review, exam of the Veteran, and guiding medical principles and rationale as to be persuasive. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Moreover,       the Board is not without consideration of the fact that the opinion of all treatment providers who have reviewed this case, and now apparently the ostensible view of the Veteran himself, is that the Veteran does not currently manifest Meniere's syndrome. 

Thus, while there is some indication of possible relevant symptomatology during service, diagnosed in November 2007, without a present diagnosis of Meniere's syndrome, service connection must be denied. Accordingly, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     



ORDER

Service connection for Meniere's syndrome is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


